Citation Nr: 1409928	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from July to November 1967.  He served with the National Guard from May 1967 to May 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the RO.

The Board remanded the case for additional development of the record in March 2013.  As all directed development has been accomplished, the issue is properly before the Board at this time.

In August 2013, the appellant testified from the RO by way of videoconference technology at hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the August 2013 hearing transcript are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the appellant's exposure to harmful noise levels incident to his duties during service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, his bilateral hearing loss disability is due to disease or injury that was incurred in period of ACDUTRA.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the appellant, a full discussion of VCAA is not required at this time.  


Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As shown by his DD Form 214 and reported during his recent hearing testimony, the appellant was assigned to an artillery unit.  It is clear from his credible hearing testimony and lay statements that the appellant was exposed to loud noises due to firing weapons while in service. 

When examined by VA in April 2010, the appellant reported being exposed to excessive noise levels from small weapons and artillery during service.  He also denied having any post-service noise exposure.  

Significantly, the appellant was diagnosed with mild to moderately severe sensorineural hearing loss.  The examiner opined that the etiology of the hearing loss could not be determined "without resorting to mere speculation" as inspection of the record failed to reveal any hearing data.  

The appellant also sought an audiological examination from a private physician.  On examination, the appellant reported in-service noise exposure due to rifle and artillery noise.  In statements provided in May 2008 and September 2012, the physician opined that the sensorineural hearing loss was most likely related to noise exposure while in the military. 

After a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss disability as likely as not is due to the appellant's exposure harmful noise levels incident to his duties during service.  

The appellant in this regard is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the Veteran prevails). 38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In resolving all reasonable doubt in the appellant's favor, service connection is warranted.  Id.


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


